DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 4 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to provide a reasonable description for “each of the plurality of connecting cables includes a terminal providing encoded information to the management resource specifying the maximum bandwidth provided by the at least one . 

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-5, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, it is not clear what is meant by “to operate to provide” – should one of the functions be deleted? 
In claim 4, It is not clear what is meant by “a terminal providing encoded information…” because it is not clearly described in the specification. 
In claim 17, it is not clear what is meant by “obtaining encoded bandwidth information from the first and second plurality of connecting cables” because it is not clearly described in the specification. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mula et al., US 2018/0199292 (Mula).
Mula discloses a fabric of interconnected network switches in which there are queues of data awaiting transmission through the fabric and a plurality of lanes for carrying the data between ports of the switches. 
		Regarding claim 1, Mula teaches a network system, comprising: a first network component having a first plurality of data ports (spine switches 28 in Fig. 1; spine nodes 32-38 in Fig. 2; “The interconnections are configurable such that data is transmitted from one node to another node via designated ports.” [0025];  “The switch 50 has any number of serial ports 52, each of which transmits or accepts data via link 53 that comprise a plurality of lanes 54.” [0033]); a second network component having a second plurality of data ports (leaf switches 26 in Fig. 1; leaf nodes 40-46 in Fig. 2; also see [0025] and [0033]); a plurality of connecting cables, each connecting cable coupled between one of the first plurality of data ports and one of the second plurality of data ports, each connecting cable to provide data transfer at up to a maximum bandwidth between the first network component and the second network 
ports.  A common application for a switch fabric is a high performance backplane.” at [0025]. As it is understood in the field of the invention, the connecting of switching nodes in switch fabric can be any known connections including cables. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Mula by specifically employing cables for the connections between the first plurality of data ports and the second plurality of data ports since cables are widely used in the field of the invention for such connection. 
Regarding claim 2, Mula teaches the first network component comprises a network switch, but fails to teach that the second network component comprises a port extension module. However, a port extension module is not clearly defined in the specification as having a specific function associated with it. Since it is connected to a network switch and also connected to network devices, it can be understood as a module having a relay function or a switching function. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mula by naming the leaf nodes as port extension modules because each of its ports are connected to the ports of the spine nodes. 
		Regarding claim 3, Mula teaches that the management resource is dynamically responsive to a change in the total maximum bandwidth corresponding to a change in the plurality of connecting cables to reconfigure the first plurality of data ports and 
	Regarding claim 4, Mula fails to specifically teach that each of the plurality of connecting cables includes a terminal providing encoded information to the management resource specifying the maximum bandwidth provided by the at least one connecting cable. However, Mula teaches “The links are configured such that a temporary max-cut of the fabric, 
which is computed according to current traffic, is maximized.  For example, in FIG. 2, if all links 47 connecting the leaf nodes 40, 42, 44, 46 in the fabric 30 are operational at their maximum bandwidth (BW), than the max-cut, e.g., the traffic through the links 49 from leaf nodes 40, 42, 44, 46 is 16.times.BW.” at [0039]; “Each switch periodically reports its status and alerts to the bandwidth manager 48.” at [0043]; and “In step 64 the status of each link in the fabric is obtained by the bandwidth manager.  In some embodiments the bandwidth manager may query the links using a dedicated channel.  Alternatively the links may be programmed to automatically report their status to the bandwidth manager.” at [0045]. From these teachings, it is clear that the bandwidth manager receives the information regarding maximum bandwidth of the connecting links. Therefore, it would have been obvious for one of ordinary 
	Regarding claim 5, Mula further teaches that the management resource is coupled to the first network component and the second network component by respective serial communications channels (See Fig. 2). 
	Regarding claim 6, Mula teaches a network system, comprising: a first network component having a first plurality of data ports (spine node 32 (or switch 50), for example, having a plurality of data ports 52, see Figs. 2 and 3); a second network component having a second plurality of data ports (leaf node 40 (or switch 50) having a plurality of data ports 52, see Figs. 2 and 3); a first plurality of connecting cables each coupled between the first plurality of data ports and the second plurality of data ports, each of the first plurality of connecting cables to provide data transfer at up to a first total maximum bandwidth between the first network component and the second network component (“For example, in FIG. 2, if all links 47 connecting the leaf nodes 40, 42, 44, 46 in the fabric 30 are operational at their maximum bandwidth (BW), than the max-cut, e.g., the traffic through the links 49 from leaf nodes 40, 42, 44, 46 is 16.times.BW.” [0039]); a third network component having a third plurality of data ports (spine node 34, for example); a fourth network component having a fourth plurality of data ports (leaf node 42, for example); a second plurality of connecting cables each coupled between the third plurality of data ports and the fourth plurality of data ports, each of the second plurality of connecting cables to provide data transfer at up to a second total maximum bandwidth between the third and fourth network components (“For example, in FIG. 2, if all 
	Regarding claim 7,  Mula teaches that the first network component and the second network component define a first network switching environment and the second network component and the third network component define a second network switching environment operable cooperatively with the first network switching environment (the fabric shown at Fig. 2 shows that the different network component are all operable together cooperatively). 
	Regarding claim 8, Mula shows that the first network component and the third network component are configured to operate cooperatively (Fig. 2). 
	Regarding claims 9 and 10, Mula fails to specifically teach that the first network component and the third network component are configured to operate redundantly, or that the first network component and the third network component are configured to operate as a virtualized pair.  However, providing redundancy and providing a virtualized pair is well known in network design. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Mula 
	Regarding claim 11, Mula fails to specifically teach that the management resource is dynamically responsive to a change in either the combined first and second total maximum bandwidths corresponding to a change in the first and second plurality of connecting cables to reconfigure the first network component and the second network component to operate at the least of: (i) the predetermined target bandwidth, (ii) the first total maximum bandwidth after the change, and (iii) the second total maximum bandwidth after the change. However, Mula teaches a bandwidth manager that activate or deactivate as many lanes as possible in selected switches in order to operate within maximal level of power consumption while avoiding dropping packets ([0034], see also maximum bandwidth usage taught at [0039]; and see the teaching on reconfiguration at [0031]). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Mula to configure (reconfigure) the network to operate at different bandwidth. 
	Regarding claim 12, Mula fails to specifically teach that the first and second plurality of connecting cables each include an interface providing encoded information to the management resource, the encoded information providing unique identifiers for each of the first and second of the at least one connecting cable between the first and second network components. However, Identifiers are needed for the bandwidth manager to identify each link. Therefore, it is considered inherent in Mula’s teaching. 
. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Johnsen et al. PG Pub., the Johnsen et al. Patent, the Khargharia et al. PG Pub., the Tarasenko et al. PG Pub., the Pan et al. PG Pub., the Krishnamurthy et al. PG Pub., and the Yokoi et al. Patent, are cited for further references. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MIN JUNG/Primary Examiner, Art Unit 2472